Order filed September 14, 2018




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00205-CR
                                 ____________

                      BELISARIO I. LOPEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1466251

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 109,
State's Exhibit 127, and State's Exhibit 128.
      The clerk of the 176th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 109, State's Exhibit 127, and State's Exhibit
128, on or before September 21, 2018. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibit 109, State's Exhibit 127, and State's Exhibit 128, to the
clerk of the 176th District Court.



                                               PER CURIAM